 Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 1 of 11 Page ID #:510




1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     JOHN D. ELLIS (Cal. Bar No. 322922)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-2740
           Facsimile: (213) 894-0115
7          E-mail: john.ellis3@usdoj.gov
8    Attorneys for Plaintiff United States of America
9
                              UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                      WESTERN DIVISION
12
     UNITED STATES OF AMERICA,                       No. 2:18-cv-00803-MWF-JEM
13
                 Plaintiff,
14                                                   [Proposed] Statement of Uncontroverted
                        v.                           Facts and Conclusions of Law
15
     JANE BOYD,                                      Hearing Date:   March 11, 2019
16                                                   Hearing Time:   10:00 a.m.
                 Defendant.                          Location:       First Street Courthouse
17                                                                   350 W. First Street
                                                                     Courtroom 5A
18                                                                   Los Angeles, CA 90012
19                                                   Hon. Michael W. Fitzgerald
20
           The United States of America’s motion for summary judgment came before the
21
     Court on March 11, 2019, the Honorable Michael W. Fitzgerald presiding. Based on the
22
     papers filed in support of and in opposition to the motion, the arguments advanced at the
23
     hearing, and all matters properly presented as part of the record, the Court makes the
24
     following Findings of Uncontroverted Fact and Conclusions of Law:
25
     //
26
     //
27
     //
28
                                                 1
 Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 2 of 11 Page ID #:511




1                            FINDINGS OF UNCONTROVERTED FACT
2    1.   This is a civil collection action brought by the United States under                              Compl.,
3         31 U.S.C. § 5321(b)(2)(A).                                                                        ECF. Doc. 1
4    2.   The United States seeks to reduce to judgment $47,279 of civil                                    Compl.,
5         penalties (FBAR penalties), late-payment penalties in the amount                                  ECF. Doc.
6         of $1,453, and $453 of interest assessed against Boyd.                                            1; Ellis
7                                                                                                           Decl. Ex. 2
8    3.   The FBAR penalties resulted from Boyd’s failure to timely report                                  Ellis Decl.,
9         United Kingdom (U.K.) financial accounts she held during 2010.                                    Ex. 3, pp. 2-
10                                                                                                          3, Request
11                                                                                                          for
12                                                                                                          Admission
13                                                                                                          (RFA) No.
14                                                                                                          3.
15
16   4.   Boyd is a United States citizen.                                                                  Compl.,
17                                                                                                          ECF Doc. 1,
18                                                                                                          ¶ 10;
19                                                                                                          Answer,
20                                                                                                          ECF Doc.
21                                                                                                          14, ¶ 10.
22   5.   During 2010, Boyd had a financial interest in, signatory authority                                Ellis Decl.,
23        over, and/or otherwise controlled the following financial accounts                                Ex. 3, pp. 2-
24        in the U.K.:                                                                                      3, Request
25               Financial Institution   Account
                                         Type
                                                      Last 4
                                                      Digits of
                                                                    High
                                                                    Balance
                                                                              High Balance
                                                                              (USD)
                                                                                             Date of High
                                                                                             Balance        for
                                                      Account No.   (GBP)
26          1.   NS&I Bonds              Bonds        7712          £21,921   $34,251        7/28/2010      Admission
            2.   Invesco Perpetual       Securities   1187          £7,054    $11,022        4/5/2010
27          3.   Henderson Global
                 Investors
                                         Securities   6613          £1,620    $2,531         5/13/2010

            4.   Henderson Global        Securities   2526          £1,223    $1,911         5/13/2010
28               Investors

                                                                2
 Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 3 of 11 Page ID #:512




1           5.
            6.
                  Baille Gifford
                  Halifax
                                   Securities
                                   Bank
                                                3389
                                                2144
                                                           £14,868
                                                           £31,901
                                                                      $23,232
                                                                      $49,845
                                                                                   4/12/2010
                                                                                   5/22/2010
                                                                                               (RFA) No.
            7.    Halifax          Bank         6282       £45,006    $70,322      4/16/2010
2           8.    HSBC             Bank         3099       £150,015   $234,398     5/25/2010   3.
            9.    HSBC             Bank         5957       £49,000    $76,562      6/1/2010
3           10.
            11.
                  HSBC
                  HSBC
                                   Bank
                                   Bank
                                                5841
                                                5930
                                                           £49,000
                                                           £49,000
                                                                      $76,562
                                                                      $76,562
                                                                                   6/1/2010
                                                                                   6/1/2010
            12.   HSBC             Bank         1743       £147,000   $229,688     6/1/2010
4           13.   Northern Rock    Bank         4249       £50,214    $78,460      8/1/2010
            14.   Santander        Bank         1566       £35,244    $55,068      6/1/2010
5                                                            Total    $1,020,414

     6.    The U.K. accounts had collective balances in excess of $10,000.                     Ellis Decl.,
6
                                                                                               Ex. 3, pp. 2-
7
                                                                                               3, RFA No.
8
                                                                                               3.
9
10
     7.    Boyd received in 2010 interest and dividends from the U.K.                          Ellis Decl.,
11
           accounts.                                                                           Ex. 3, p. 3,
12
                                                                                               RFA No. 4.
13
     8.    However, she did not report the interest and dividends on her 2010                  Ellis Decl.,
14
           federal income tax return.                                                          Ex. 3, p. 5,
15
                                                                                               RFA No.
16
                                                                                               12.
17
     9.    Nor did she otherwise disclose the existence of her U.K. accounts                   Groen
18
           on that return.                                                                     Decl., Ex.
19
                                                                                               26
20
     10.   In 2012, Boyd submitted an application to participate in the IRS’s                  Ellis Decl.
21
           Offshore Voluntary Disclosure Program (OVDP), an IRS initiative                     Ex. 3, p. 6,
22
           intended to provide a predictable and uniform penalty structure for                 RFA No. 17
23
           taxpayers who wished to voluntarily report previously undisclosed
24
           offshore financial accounts.
25
     11.   Boyd was accepted into the OVDP and submitted, in October of                        Ellis Decl.,
26
           2012, a delinquent FBAR for the 2010 calendar year, as well as                      Ex. 3, p. 6,
27
           other calendar years that are not at issue.                                         RFA No.
28
                                                       3
 Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 4 of 11 Page ID #:513




1                                                                               18; Groen
2                                                                               Decl. Ex. 63
3    12.   Around the same time, Boyd amended her 2010 federal income tax       Groen Decl.
4          return to reflect the interest and dividends she received from the   Ex. 28
5          U.K. accounts.
6    13.   In March of 2014, Boyd requested to opt out of the OVDP.             Ellis Decl.
7                                                                               Ex. 3, pp. 6-
8                                                                               7, RFA No.
9                                                                               19
10   14.   The IRS agreed to allow Boyd to opt out of the OVDP.                 Ellis Decl.,
11                                                                              p. 7, RFA
12                                                                              No. 20
13   15.   Opting out of the OVDP meant that the IRS would examine Boyd’s Ellis Decl.,
14         income tax returns for the years for which no FBAR was               p. 7, RFA
15         submitted.                                                           No. 21
16   16.   In addition, the IRS would determine whether to assert FBAR          Ellis Decl.,
17         penalties against Boyd.                                              p. 7, RFA
18                                                                              No. 21
19   17.   The IRS eventually concluded that Boyd had committed thirteen        Ellis Decl.,
20         FBAR violations but that she had not violated her reporting          pp. 8-9,
21         requirements willfully.                                              RFAs No.
22                                                                              25, 26, and
23                                                                              28
24   18.   The IRS determined that Boyd was eligible to mitigate the FBAR       Groen Decl.
25         penalties that are the subject of this case.                         Ex. 74,
26                                                                              Bates Nos.
27
28
                                                   4
 Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 5 of 11 Page ID #:514




1                                                                                                        0376 and
2                                                                                                        0384
3    19.   Specifically, it determined that she had satisfied four threshold                             Groen Decl.
4          conditions set forth in the IRM and that she was eligible for Level                           Ex. 59, Bate
5          II non-willful mitigation with respect to each of the U.K. accounts,                          No. 0273.
6          since each account contained less than $250,000.
7    20.   The IRS assessed, on June 9, 2016, the following penalties against                            Ellis Decl.,
8          Boyd:                                                                                         pp. 8-9,
9                                                                                                        RFAs No.
10                                                                                                       25, 26, and
11                                                                                                       28
12
13                 Financial Institution   Acct Type    Last 4 Digits of
                                                        Account No.
                                                                           High Balance in
                                                                           2010
                                                                                             Amount of
                                                                                             Penalty

14          1.     NS&I Bonds              Bonds        7712               $34,251           $3,425

15          2.     Invesco Perpetual       Securities   1187               $11,022           $1,102


16
            3.     Henderson Global        Securities   6613               $2,531            $253
                   Investors
17
18
            4.     Henderson Global        Securities   2526               $1,911            $191
                   Investors
19
20
            5.     Baille Gifford          Securities   3389               $23,232           $2,323
21          6.     Halifax                 Bank         2144               $49,845           $4,985

22          7.     Halifax                 Bank         6282               $70,322           $5,000

            8.     HSBC                    Bank         3099               $234,398          $5,000
23          9.     HSBC                    Bank         5957               $76,562           $5,000

24          10.    HSBC                    Bank         5841               $76,562           $5,000

            11.    HSBC                    Bank         5930               $76,562           $5,000
25
            12.    Northern Rock           Bank         4249               $78,460           $5,000
26          13.    Santander               Bank         1566               $55,068           $5,000

                                                                           Total             $47,279
27
28
                                                               5
 Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 6 of 11 Page ID #:515




1
2     21.   The amount of each FBAR penalty was computed based on the          Groen Decl.
3           highest balance contained in the relevant account during 2010.     Ex. 74,
4                                                                              Bates Nos.
5                                                                              0376 and
6                                                                              0384
7     22.   For accounts containing $50,000 or more, the IRS asserted a        Groen Decl.
8           $5,000 penalty.                                                    Ex. 74,
9                                                                              Bates Nos.
10                                                                             0376 and
11                                                                             0384
12    23.   For accounts containing less than $50,000, the IRS asserted a      Groen Decl.
13          penalty equal to 10% of the high balance in the account.           Ex. 74,
14                                                                             Bates Nos.
15                                                                             0376 and
16                                                                             0384
17    24.   On June 10, 2016, the IRS sent Boyd a letter demanding payment     Groen Decl.
18          of the FBAR penalties.                                             Ex. 2
19    25.   Any conclusion of law deemed more appropriately designated as
20          an uncontroverted fact is incorporated here as an uncontroverted
21          fact.
22   //
23   //
24   //
25
26
27
28
                                                 6
 Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 7 of 11 Page ID #:516




1                                       CONCLUSION OF LAW
2            1.       The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331
3    and 1345 because it arises under the laws of the United States and the United States is
4    the plaintiff.
5            2.       Venue for the action is within the Central District of California under 28
6    U.S.C. § 1391(a)(1) because Boyd resides within this judicial district.
7            3.       Summary judgment is appropriate if the moving party can demonstrate that
8    no genuine dispute exists regarding any material fact and that it is entitled to judgment as
9    a matter of law. Fed. R. Civ. P. 56; Celotex v. Catrett, 477 U.S. 317, 325 (1986);
10   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
11           4.       An accountholder’s liability for FBAR penalties is reviewed de novo. See
12   United States v. Williams, 2010 WL 4373311 at *1 (No. 09-437, E.D. Va. Sept. 1,
13   2010), rev’d on other grounds 489 Fed. App’x 655, 659 (4th Cir. 2012); Moore v. United
14   States, 2015 WL 1510007 at *4 (W.D. Wash. April 1, 2015).
15           5.       The amounts of the FBAR penalties are reviewed for abuse of discretion.
16   United States v. Williams, 2010 WL 4373311 at *1 (No. 09-437, E.D. Va. Sept. 1,
17   2010), rev’d on other grounds 489 Fed. App’x 655, 659 (4th Cir. 2012); Moore v. United
18   States, 2015 WL 1510007 at *4 (W.D. Wash. April 1, 2015).
19                                Boyd is Liable for 13 FBAR Penalties
20           6.       The Currency and Foreign Transactions Reporting Act, also called the Bank
21   Secrecy Act (BSA), 31 U.S.C. § 5311-25, was enacted in 1970. Pub. L. 91-508, 84 Stat.
22   1114.
23           7.       The BSA imposed various reporting requirements intended to have “a high
24   degree of usefulness in criminal, tax, or regulatory investigations or proceedings.” 31
25   U.S.C. § 5311; see also California Bankers Ass’n v. Shultz, 416 U.S. 21, 26 (1974).
26           8.       The BSA requires U.S. citizens to report to the Secretary of the Treasury
27   any relationships they have with foreign financial accounts exceeding $10,000. 31
28   U.S.C. § 5314; 31 C.F.R. §§ 1010.306 and 1010.350.
                                                     7
 Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 8 of 11 Page ID #:517




1            9.    Covered relationships include “having a financial interest in[] or signature
2    authority over” a foreign financial account, including a bank or securities account. 31
3    C.F.R. § 1010.350.
4            10.   In addition to disclosing the relationships, accountholders must provide all
5    of the information specified in the FBAR reporting form (Treasury Department Form 90-
6    22.1). 31 C.F.R. § 1010.350(a).
7            11.   An FBAR is an information report that must be submitted no later than June
8    30 of the year following the year during which the account was held. 31 C.F.R. §
9    1010.306(d); United States v. Williams, 489 Fed. Appx. 665 (4th Cir. 2012).
10           12.   The IRS is authorized to assess civil penalties against individuals who
11   violate the FBAR reporting requirements. See 31 U.S.C. §§ 5314 and 5321.
12           13.   A penalty for a non-willful FBAR violation cannot exceed $10,000. 31
13   U.S.C. § 5321(a)(5)(B)(i).
14           14.   The IRS has six years from the FBAR’s due date to assess (record)
15   penalties. 31 U.S.C. § 5321(b)(1).
16           15.   In 2010 Boyd held at least thirteen U.K. financial accounts that contained
17   aggregate balances in excess of $10,000 and was therefore required to report the
18   accounts under 31 U.S.C. § 5314 and the regulations promulgated thereunder.
19           16.   Boyd was required to report the U.K. accounts no later than June 30, 2011.
20           17.   Boyd, however, did not file an FBAR on or before that date.
21           18.   In failing to timely report the accounts to the IRS, Boyd committed at least
22   thirteen violations of the FBAR reporting requirements.
23           19.   The IRS was authorized to assess at least thirteen FBAR penalties against
24   Boyd.
25           20.   The six-year assessment statute for the 2010 tax year expired on June 30,
26   2017 (i.e., six-years after the June 30, 2011, due date of the FBAR). 31 U.S.C. §
27   5321(b)(1).
28
                                                  8
 Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 9 of 11 Page ID #:518




1          21.     Each FBAR penalty at issue in this case was timely assessed. 31 U.S.C. §
2    5321(b)(1).
3          22.     The complaint was timely filed under 31 U.S.C. § 5321(b)(2).
4          23.     Boyd is liable as a matter of law for thirteen non-willful FBAR penalties
5    under 31 U.S.C. § 5321(a)(5)(A) and (B).
6                       The IRS did not abuse its discretion in computing
7                                 the amounts of the FBAR penalties
8          24.     The IRS has broad discretion to determine the amount of a non-willful
9    FBAR penalty.
10         25.     This discretion is reflected in 31 U.S.C. § 5321(a)(5)(A), which provides
11   only that a non-willful FBAR penalty “shall not exceed $10,000.”
12         26.     Downward departures from this maximum are within the IRS’s discretion.
13   See United States v. Williams, 2014 WL 3746497 at *2 (No. 09-437, E.D. Va. Jun. 26,
14   2014).
15         27.     The IRS has developed internal guidelines, found in the Internal Revenue
16   Manual (IRM), to assist its employees in exercising their discretion. See IRM pt.
17   4.26.16.4.4 (Rev. July 1, 2008).
18         28.     The IRM “does not have the force of law and does not confer rights on
19   taxpayers.” See Fargo v. Commissioner, 447 F.3d 706, 713 (9th Cir. 2006).
20         29.     With respect to FBAR penalties, the IRM contained mitigation guidelines
21   intended to ensure that examiners “appli[ed] [FBAR] penalties in a uniform manner.”
22   IRM pt. 4.26.16.4.7(2) (Rev. July 1, 2008).
23         30.     The mitigation guidelines were only available to accountholders who met
24   four threshold conditions.
25         31.     If those conditions were met, the IRM set forth three levels of mitigation for
26   non-willful violations of the FBAR reporting requirement. See IRM pt. 4.26.16.4.6.2
27   (Rev. July 1, 2008); IRM Ex. 4.26.16-2 (Rev. July 1, 2008).
28
                                                   9
     Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 10 of 11 Page ID
                                       #:519



1           32.   Each mitigation level was based on the maximum balance in the account to
2     which the penalty related. IRM pt. 4.26.16.4.6.2 (Rev. July 1, 2008); IRM Ex. 4.26.16-2
3     (Rev. July 1, 2008).
4           33.   A taxpayer could qualify for Level II non-willful mitigation with respect to
5     an FBAR violation if “the maximum balance of the account to which the violation[]
6     relate[d] at any time during the calendar year did not exceed $250,000.” IRM Ex.
7     4.26.16-2 (Rev. July 1, 2008).
8           34.   With respect to such violations, the IRM provided that the applicable
9     penalty would be the lesser of $5,000 or 10% of the maximum balance in the account
10    during the year. IRM Ex. 4.26.16-2 (Rev. July 1, 2008).
11          35.   The penalties at issue were consistent with IRS guidelines and below the
12    maximum amount authorized by Congress; as such, the IRS did not abuse its discretion
13    in determining the amount of the FBAR penalties.
14                    Boyd is liable for late-payment penalties and interest
15          36.   A late-payment penalty accrues when an FBAR penalty is not timely paid.
16    31 U.S.C. § 3717(e)(2).
17          37.   Interest on an FBAR penalty accrues upon notice and demand for payment.
18    31 U.S.C. § 3717(a) and (b).
19          38.   Boyd is liable as a matter of law for late-payment penalties and interest.
20          39.    There is no genuine issue as to any material fact.
21          40.   The United States is entitled to summary judgment as a matter of law.
22    //
23    //
24    //
25    //
26    //
27
28
                                                 10
     Case 2:18-cv-00803-MWF-JEM Document 31-7 Filed 02/11/19 Page 11 of 11 Page ID
                                       #:520



1           41.   Any uncontroverted fact more appropriately designated as a conclusion of
2     law is incorporated here as a conclusion of law.
3
4      Dated:
                                                HON. MICHAEL W. FITZGERALD
5                                               UNITED STATES DISTRICT JUDGE
6
7
8
9
10
      Presented by:
11
12    NICOLA T. HANNA
      United States Attorney
13    THOMAS D. COKER
      Assistant United States Attorney
14    Chief, Tax Division

15     /s/ John D. Ellis
16    JOHN D. ELLIS
      Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28
                                                 11
